Case 3:17-cv-05769-RJB Document 215-8 Filed 12/27/19 Page 1 of 3




                          ([KLELW




                                                          Whitehead Decl.
                                                                 Ex 9 - 1
           Case 3:17-cv-05769-RJB Document 215-8 Filed 12/27/19 Page 2 of 3


From:              Whitehead, Jamal
To:                adrienne.scheffey@akerman.com; colin.barnacle@akerman.com
Subject:           RE: Nwauzor v. GEO
Date:              Thursday, December 5, 2019 1:03:00 PM


Adrienne, this follows our conversation from Monday. I have confirmed with the Menocal attorneys
that direct mail was not a component of the notice plan and that GEO did not insist on direct mail.
Please confirm that this is your understanding as well. Once confirmed, does this change GEO’s
position re: direct mail in the Nwauzor case? -JW



Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 | whitehead@sgb-law.com


From: adrienne.scheffey@akerman.com <adrienne.scheffey@akerman.com>
Sent: Tuesday, December 3, 2019 1:14 PM
To: Whitehead, Jamal <whitehead@sgb-law.com>; colin.barnacle@akerman.com
Subject: Nwauzor v. GEO

EXTERNAL EMAIL


Jamal,

It was nice meeting you in person yesterday. As we discussed, I will relay your message to GEO that if
mailed notice is required, you will seek cost-shifting from the Court. I will let you know as soon as I
hear back about whether that position changes my client’s mind.

Additionally, we discussed holding the expert depositions in Seattle. I know you had discussed with
Joan holding those on the 11th and 12th but those dates are a bit problematic for us. It looks like the
18th remains open on the discovery schedule. Would you be willing to reach out to the experts to
find out if they can be deposed on the 18th? If so, we will notice both depositions for the morning
and afternoon at your office. If not, we can discuss the best timing for those depositions.

Please let me know if you would like to get on a call to discuss.

Best,

Adrienne Scheffey
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2512 | T: 303 260 7712
adrienne.scheffey@akerman.com



Profile




                                                                                        Whitehead Decl.
                                                                                               Ex 9 - 2
         Case 3:17-cv-05769-RJB Document 215-8 Filed 12/27/19 Page 3 of 3




Akerman Logo




CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and confidential, and is intended only for
the use of the individual or entity named above. If the reader of this message is not the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited. If you have received this transmission in error,
please immediately reply to the sender that you have received this communication in error and then delete it. Thank you.




                                                                                                                        Whitehead Decl.
                                                                                                                               Ex 9 - 3
